
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


FORM OF AMENDMENT TO GRANDFATHERED SENIOR VICE PRESIDENT SEVERANCE AGREEMENT

        THIS AMENDMENT TO SEVERANCE AGREEMENT ("Amendment"), dated effective as
of August     , 2007 (the "Effective Date"), is made by and between Forest Oil
Corporation, a New York corporation (the "Company"),
and                        ("Executive").

        WHEREAS, the Company and Executive have heretofore entered into that
certain Severance Agreement dated                        ,            , as
amended (the "Severance Agreement"); and

        WHEREAS, the Company and Executive desire to amend the Severance
Agreement in certain respects;

        NOW, THEREFORE, in consideration of the premises set forth above and the
mutual agreements set forth herein, the Company and Executive hereby agree,
effective as of the Effective Date, that the Severance Agreement shall be
amended as hereafter provided:

        1.     Paragraph 1(c) of the Severance Agreement shall be deleted and
the following shall be substituted therefor:

        "(c) "Change of Control" shall mean the occurrence of any one of the
following events:

(i)Any one person, or more than one person Acting as a Group (as hereinafter
defined), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company; provided, however, that
if any one person, or more than one person Acting as a Group, is considered to
own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
group does not cause a Change of Control within the meaning of this
Paragraph 1(c)(i); and provided, further, that an increase in the percentage of
stock owned by any one person, or persons Acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this
Paragraph 1(c)(i); and provided, further, that this Paragraph 1(c)(i) applies to
cause a Change of Control only when there is a transfer of stock of the Company
(or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction; and provided, further, that, if any person,
or more than one person Acting as a Group, is considered to have met the control
requirements of Paragraph 1(c)(ii) below, the acquisition of additional control
by the same person or group will not cause a Change of Control within the
meaning of this Paragraph 1(c)(i); or

(ii)A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of such appointment or election;
provided, however, that, if any person, or more than one person Acting as a
Group, is considered to have met the control requirements of this
Paragraph 1(c)(ii), the acquisition of additional control by the same person or
group will not cause a Change of Control within the meaning of this
Paragraph 1(c)(ii); or

(iii)Any one person, or more than one person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
"gross fair market value" equal to or more than 60% of the total "gross fair
market value" of all the assets of the Company immediately before such
acquisition or acquisitions; provided, however, that there is no Change of
Control under this Paragraph 1(c)(iii) where there is a transfer to an entity
that is controlled by the shareholders of the Company immediately after the

--------------------------------------------------------------------------------



transfer, as provided in the following proviso; and, provided, further, that a
transfer of assets by the Company shall not be treated as change in the
ownership of such assets if the assets are transferred to (1) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (2) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a person,
or more than one person Acting as a Group, that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a person described in
clause (3) of this proviso. For purposes of this Paragraph 1(c)(iii), "gross
fair market value" means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

For purposes of this Paragraph 1(c), (x) Section 318(a) of the Code applies to
determine stock ownership, and (y) the term "Acting as a Group" means "acting as
a group" within the meaning of Treasury Regulation section 1.409A-3(i)(5)(v)(B),
(vi)(D), or (vii)(C), as applicable. The definition of Change of Control under
this Paragraph 1(c) is intended to comply with applicable definitions and
requirements of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
section 1.409A-3(i)(5) that correspond to the change of control events described
above, and shall be interpreted consistently therewith."

        2.     The following new Paragraph 1(c)(1) shall be added immediately
after Paragraph 1(c) of the Severance Agreement:

        "(c)(1) "Code" shall mean the Internal Revenue Code of 1986, as
amended."

        3.     The following shall be added to the end of Paragraph 1(f) of the
Severance Agreement:

"For all purposes of this Agreement, Executive shall be considered to have
terminated employment with the Company when Executive incurs a "separation from
service" with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder."

        4.     The following shall be added to the end of each of
Paragraph 3(b) and Paragraph 4(b) of the Severance Agreement:

"The coverage described in the preceding sentence shall be provided through an
arrangement that satisfies the requirements of Sections 105 and 106 of the Code
such that the benefits or reimbursements under such arrangement are not
includible in Executive's income (and, if continued coverage under the Company's
plans does not satisfy this requirement, then the Company shall arrange for
substantially comparable coverage to be provided under one or more insurance
policies that will satisfy this requirement)."

        5.     Clause (i) of Paragraph 4(d) of the Severance Agreement shall be
deleted and the following shall be substituted therefor:

"(i) a longer period than the original term of such option (but in no event
after the 10th anniversary of the original date of grant of such option) or"

        6.     The following shall be added immediately after the word "due" in
Paragraph 5 of the Severance Agreement:

"(determined after giving effect to any delay in such payment required pursuant
to Paragraph 7(i)(2) hereof)"

2

--------------------------------------------------------------------------------



        7.     The following shall be added immediately after the first sentence
of Paragraph 6(a) of the Severance Agreement:

"The Gross-up Payment attributable to a particular Payment shall be made at the
time such Payment is made; provided, however, that in no event shall the
Gross-up Payment be made later than the end of Executive's taxable year next
following Executive's taxable year in which Executive remits the related taxes."

        8.     The following shall be added to the end of Paragraph 7(b) of the
Severance Agreement:

"Any reimbursement of reasonable attorneys' fees and disbursements required
under this Paragraph 7(b) shall be made not later than the close of Executive's
taxable year following the taxable year in which Executive incurs the expense;
provided, however, that, upon Executive's termination of employment with the
Company, in no event shall any additional reimbursement be made prior to the
date that is six months after the date of Executive's termination of employment
to the extent such payment delay is required under Section 409A(a)(2)(B)(i) of
the Code. In no event shall any reimbursement be made to Executive for such fees
and disbursements incurred after the later of (A) Executive's death or (B) the
date that is 10 years after the date of Executive's termination of employment
with the Company."

        9.     The heading of Paragraph 7(i) of the Severance Agreement shall be
changed to "Release, Covenant Not to Compete or Solicit, and Delayed Payment
Restriction", the current text of Paragraph 7(i) of the Severance Agreement
shall be redesignated as subparagraph (1) of Paragraph 7(i) and the following
new subparagraph (2) shall be added to the end of Paragraph 7(i) of the
Severance Agreement:

        "(2) The release described in Paragraph 7(i)(1) hereof must be effective
and irrevocable within 55 days after the date of the termination of Executive's
employment with the Company. Notwithstanding any provision in this Agreement to
the contrary, if the payment of any amount or benefit under this Agreement would
be subject to additional taxes and interest under Section 409A of the Code
because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive's termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Executive's termination of employment (or if such
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid or
provided under Section 409A of the Code without being subject to such additional
taxes and interest. If this Paragraph 7(i)(2) becomes applicable such that the
payment of any amount is delayed, any payments that are so delayed shall accrue
interest on a non-compounded basis, from the date such payment would have been
made had this Paragraph 7(i)(2) not applied to the actual date of payment, at
the prime or base rate of interest announced by JPMorgan Chase Bank (or any
successor thereto) at its principal office in New York on the date of
Executive's termination of employment (or the first business day following such
date if such termination does not occur on a business day) and shall be paid in
a lump sum on the actual date of payment of the delayed payment amount.
Executive hereby agrees to be bound by the Company's determination of its
"specified employees" (as such term is defined in Section 409A of the Code) in
accordance with any of the methods permitted under the regulations issued under
Section 409A of the Code."

        10.   This Amendment (a) shall supersede any prior agreement between the
Company and Executive relating to the subject matter of this Amendment and
(b) shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and all persons lawfully claiming under Executive.

3

--------------------------------------------------------------------------------



        11.   As amended hereby, the Severance Agreement is specifically
ratified and reaffirmed.

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the            day of                        , 2007, effective
as of the Effective Date.


 
 
FOREST OIL CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
 
Name:
 


--------------------------------------------------------------------------------


 
 
 
 
Title:
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

EXECUTIVE


4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

